Citation Nr: 1042206	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for tinea corporis, to 
include as secondary to in-service herbicide exposure.

2.	Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March 2003 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was brought before the Board in February 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

The issue of entitlement to service connection for tinea corporis 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by no more than 
moderate limitation of motion with forward flexion limited to no 
more than 40 degrees; there is no competent evidence of 
incoordination, weakness of the lumbar spine, ankylosis, or 
associated neurological disabilities that would warrant a 
separate compensable evaluation, nor is there evidence of 
incapacitating episodes having a total duration of four weeks in 
a twelve-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, General 
Rating Formula for Diseases and Injuries of the Spine (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in March 2003.  The RO's 
December 2002 and February 2007 notice letters advised the 
Veteran what information and evidence was needed to substantiate 
the claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letters 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims 
file.  All post-service treatment records and reports have also 
been obtained.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to assist the Veteran in obtaining records 
has been satisfied.  The Veteran was afforded VA examinations in 
January 2003 and November 2009.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  

With respect to the adequacy of the January 2003 November 2009 VA 
examinations, the Board observes neither examination report 
provides range of motion measurements of the lumbar spine, as the 
Veteran claimed to be wheelchair-bound.  However, while the 
Veteran indicated at the January 2003 VA examination that he was 
unable to get out of his wheelchair, the record indicates the 
Veteran was able to ambulate without assistance.  See, e.g., 
October 2001 Wheelchair Specialty Clinic Consult Note.  
Furthermore, the Board noted in its February 2007 remand that the 
record indicated the Veteran was capable of ambulation, and 
ordered a new VA examination to obtain range of motion 
measurements.  However, the Veteran reported to the November 2009 
VA examination without his prosthesis, again preventing the VA 
examiner from measuring range of motion of the Veteran's lumbar 
spine.  

In determining the adequacy of the VA examinations of record, the 
Board is mindful that the relevant rating criteria involves 
specific ranges of motion of the lumbar spine, discussed in 
further detail below.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2010).  However, 
the Veteran has twice not cooperated with VA to allow the VA 
examiners to obtain this information.  Presuming he read the 
February 2007 Board remand, the Veteran was aware the purpose of 
the November 2009 VA examination was to obtain range of motion 
measurements.  Furthermore, the Veteran was aware that this 
information could only be obtained if he is not wheelchair-bound, 
and he failed to bring his prosthesis to the November 2009 VA 
examination.  As the Veteran has not cooperated with VA's efforts 
to obtain the necessary information, the Board finds that a 
remand for another VA examination, with ensuing delay, is not 
warranted.  See generally Turk v. Peake, 21 Vet. App. 565, 568 
(2008) ("VA's duty must be understood as a duty to assist the 
[V]eteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the [V]eteran performing a 
passive role); see also Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (noting that "[t]he duty to assist is not always a one-
way street").  Finally, as the Veteran was provided a VA 
examination in November 2009, the Board finds there has been 
substantial compliance with the February 2007 remand, and 
adjudication of the instant issue may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.



Rating Criteria

The Veteran's lumbar spine disorder is rated under Diagnostic 
Code 5295-5293 for lumbosacral strain with intevertebral disc 
syndrome.  Initially, the Board observes that the schedular 
criteria for evaluating disabilities of the spine have undergone 
revision twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code 5293, was effective 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
next amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Because these changes took effect during the pendency of 
the Veteran's appeal, both the former and revised criteria will 
be considered in evaluating the Veteran's service-connected low 
back disability.  However, application of the new criteria prior 
to the effective date of the amended regulation is not allowed.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 20 percent and 40 
percent were assigned for moderate and severe limitation of 
motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.17a, Diagnostic Code 5295 (2003).  A 20 percent rating was 
warranted if there was muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in the standing 
position.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint spaces, or with 
some of these characteristics with abnormal mobility on forced 
motion.  Id.

In addition, prior to September 23, 2002, Diagnostic Code 5293 
provided a 20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief.  A maximum 60 
percent rating was warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range of 
motion, because the nerve defects and resulting pain associated 
with injury to the sciatic nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebrae.

As of September 23, 2002, intervertebral disc syndrome (either 
preoperatively or postoperatively), rated under Diagnostic Code 
5293, is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
The criteria contained in Diagnostic Code 5293 provides for a 20 
percent evaluation where there are incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation contemplates 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent evaluation is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Id. Note (2).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Effective from September 26, 2003, disabilities of the cervical 
and thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2010).  The Formula provides 
the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.  
A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to encompass 
and take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine".  68 Fed. Reg. at 51,455 (Supplementary Information).  
There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not present in 
the instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Notes appended to the new General Rating Formula for Diseases and 
Injuries of the Spine specify that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id.  Ranges of motion are to be 
rounded to the nearest five degrees. Id., Note (4).  Separate 
disability ratings are to be given for the thoracolumbar and 
cervical spine segments.  Id., Note (6).  

Although the criteria under the prior Diagnostic Code 5292 are 
less defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is the 
last edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984.  Therefore, there is no inconsistency in 
applying the current ranges of motion to rating spine 
disabilities under the old criteria.

The Veteran's claim for increase for his right knee disability in 
this case was received on August 20, 2002.  As such, the rating 
period for consideration on appeal stems from August 20, 2001.  
38 C.F.R. § 3.400 (o)(2) (2010).

Increased Evaluation

Having considered the evidence of record under both the former 
and new rating criteria, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent for his lumbar 
spine disorder at any point in the appeal period.  In this 
regard, the Board notes that the Veteran's lumbar spine disorder 
was manifested during this period by subjective complaints of 
pain, fatigability and decreased range of motion.  In addition, 
there is objective evidence of painful motion, tenderness and 
moderate limitation of motion of the thoracolumbar spine.  There 
is no evidence, however, of severe limitation of motion or 
ankylosis of the thoracolumbar spine or the entire spine, nor is 
there evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a twelve-
month period.

With regards to range of motion testing, as discussed above, both 
January 2003 and November 2009 VA examiners were unable to obtain 
range of motion measurements, as the Veteran indicated he was 
wheelchair-bound and failed to bring his prosthesis, which would 
have allowed for proper measurement.  However, the Board observes 
a February 2008 VA Chiropractic Note provides range of motion 
measurements of the lumbar spine.  In this regard, the February 
2008 record notes Veteran as having forward flexion of the lumbar 
spine to 40 degrees and extension to 15 degrees.  There is no 
other evidence of record depicting range of motion testing of the 
lumbar spine during the current appeal period.

The Board observes that the limitation of motion noted in the 
February 2008 VA treatment record does not entitle the Veteran to 
an evaluation higher than 20 percent for his lumbar spine 
disability.  The Veteran demonstrated forward flexion of 40 
degrees, consistent with a moderate loss of range of motion, 
whereas a 40 percent evaluation contemplates severe loss of range 
of motion, or forward flexion of the thoracolumbar spine no 
greater than 30 degrees.  

While the January 2003 and November 2009 VA examinations reports 
do not include range of motion testing, the Board has considered 
whether the information contained in these reports, or any other 
evidence of record, nevertheless warrant an increased evaluation.  
However, the Board has determined they do not.  In this regard, 
the January 2003 VA examination report notes the Veteran suffers 
from osteoporosis and associated with severely increased risk for 
fracture.  An August 2003 VA examination report, conducted in 
relation to a separate disability claim, notes there is no 
deformity of the lumbar spine, though the Veteran did complain of 
some pain in the sacral area during turning type movements.  The 
Veteran was able to walk without the assistance of another 
person.  A January 2007 VA treatment record notes the Veteran 
continued to complain of chronic low back pain, but was 
interested in renewing his gym membership for increased exercise.  

Finally, the November 2009 VA examination report notes the 
Veteran reported his low back pain to be moderately severe, with 
no periods of incapacitation due to his back in the previous 
twelve months.  The Veteran also denied additional flare-ups due 
to his lumbar spine disorder, and denied the use of a back brace.  
No abnormalities of the lumbosacral spine were apparent, and no 
ankylosis or fixed deformity was noted.  The VA examiner noted 
there is no objective evidence of pain, nor is there objective 
evidence of painful motion, spasm, weakness, tenderness, atrophy 
or guarding.

In light of the limited range of motion measurements contained in 
the February 2008 VA treatment records, when viewed with the 
evidence of record in its entirety, including the lack of 
incapacitating episodes or recurrent attacks with intermittent 
relief, the Board finds that the preponderance of the evidence 
weighs against a finding that the Veteran's lumbar spine disorder 
more closely approximates a 40 percent evaluation or higher under 
both the old and new rating criteria at any point during the 
appeal period.  See DeLuca, 8 Vet. App. at 206-07; see also Hart, 
supra.

The Board acknowledges the Veteran's contentions that his 
service-connected lumbar spine disorder warrants an evaluation in 
excess of 20 percent.  However, in determining the actual degree 
of disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
degenerative joint disease and degenerative disc disease of the 
lumbar spine.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disability.  The Board has 
considered whether the benefit of the doubt rule applies to the 
Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance 
of the evidence is against a higher evaluation throughout the 
appeal period; thus, this rule does not apply and the claim for 
an increased evaluation must be denied.

Neurological Manifestations

The Board has also considered whether a separate evaluation for 
neurological disability is warranted.  However, the Board 
observes that the evidence of record does not contain a diagnosis 
lumbar radiculopathy, or any other neurological manifestation of 
the Veteran's lumbar spine disability.  In this regard, the Board 
observes an April 2005 VA hospital summary notes no weakness of 
extremities, and the November 2009 VA examination notes the 
Veteran did not report numbness, paraesthesia, leg weakness 
bladder complaints, bowel complaints or erectile dysfunction on 
account of his lumbar spine disability.  Thus, the Board finds 
that a separate evaluation for neurological disability is not 
warranted.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
denied.


REMAND

The Veteran asserts service connection for tinea corporis is 
warranted due to in-service exposure to herbicides, namely Agent 
Orange.  During the development of the Veteran's claim, he was 
provided a VA examination in November 2009.  Following a review 
of the claims file, as well as physical examination of the 
Veteran, the VA examiner found that the etiology of the Veteran's 
skin disorder is speculative, as no service medical records were 
available for review.  See November 2009 VA examination report.  
However, upon review of the claims file, the Board notes the 
Veteran's service treatment records have been associated with the 
claims file.

Even though the November 2009 VA examiner provided a rationale as 
to why an etiological opinion would be speculative, namely the 
lack of service treatment records, the Board finds this rationale 
to be faulty, as the Veteran's service treatment records are 
associated with the claims file.  As such, the Board may not rely 
on the November 2009 VA examination report in adjudicating the 
instant claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) 
(before the Board can rely on a VA medical examiner's conclusion 
that an etiology opinion would be speculative, the examiner must 
explain the basis for such a conclusion); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, another 
remand, with ensuing delay, is unfortunately required to provide 
the Veteran another VA examination to determine if his chronic 
skin disorder, diagnosed as tinea corporis, is etiologically 
related to his active service, to include exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any chronic skin disorder.  The claims 
file, to include a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
indicate such a review was accomplished.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran the examiner 
should offer an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
diagnosed skin disorder is etiologically 
related to the Veteran's active service, 
to include exposure to herbicide agents.  

A detailed rationale must be provided for 
all opinions.  If an opinion cannot be 
offered without invoking processes related 
to guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically state so in the examination 
report, and must include an explanation as 
to why this is so.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


